Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-8 in the reply filed on January 14, 2021 is acknowledged.
Claims 9-15 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected additive manufacturing device or to a non-transitory machine-readable storage medium, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 14, 2021.
Claim Rejections - 35 USC § 112
Claim 6 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 6 recites “wherein determining a material strength comprises: measuring a material property value of an input powder; and, correlating the material property value with a material strength value through a predefined look up table.” However, the only material property value disclosed by Applicant is the spectral absorbance of the powder. Accordingly, Applicant has not disclosed an adequate written description for the full scope of claim 6. By 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4, and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mattes (US 2010/0161102).
	Regarding claim 1, Mattes discloses a method of providing build powder for additive manufacturing of a three-dimensional (3D) object (provided by metering device 600, [0017], Fig. 1) comprising: blending input powders into a blended powder for producing a 3D object (mixer 17 mixing waste powder 4 and fresh powder 5, [0023], claim 25); during the blending, determining a material strength value of each input powder ([0022-23]); based on the material strength value of each input powder, calculating a ratio of the input powders to achieve a 
Regarding claim 3, Mattes discloses further comprising receiving the specified material strength through one of a user interface of a 3D printing device, and object data defining the 3D object (tensile strength specified by user input, further processed and detected through interface 9, [0022-23], [0026]).  
Regarding claim 4, Mattes discloses receiving a changed specified material strength through the user interface (tensile strength specified by user input, further processed and detected through interface 9, [0022-23], [0026]); recalculating the ratio of the input powders to achieve the changed specified material strength ([0023]); and, adjusting the feed rate of the input powders according to the recalculated ratio ([0023]).  
Regarding claim 8, Mattes discloses wherein blending input powders into a blended powder comprises blending new powder from a first powder supply (fresh powder 5, [0023] [0029], claim 25) with recycled powder from a second powder supply (waste powder 4, [0023] [0029], claim 25).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mattes (US 2010/0161102) as applied to claim 1 above, and further in view of Chaplin (US 2017/0057163; WO 2015/124903).

However, in the same field of endeavor of blending virgin and recycled powder for selective laser sintering ([0065-69]), Chaplin teaches determining a changed material strength value of at least one input powder; based on the changed material strength value, recalculating the ratio of the input powders to achieve the specified material strength in the powder blend; and, adjusting the feed rate of the input powders according to the recalculated ratio (experimentation to determine the strength from different proportions of virgin and recycled powder to determine the strength effected by blended powder, Example 8, [0115-16]).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Mattes to determine the change in material strength value of at least one input powder and recalculating the ratio of input powders to achieve the specified material strength in the powder blend because Example 8 of Chaplin teaches performing experiments to this effect to determine the strength of objects produced from a particular blend and using that information for future blends of a desired strength and because [0023] of Mattes teaches targeting a blend for a particular tensile strength.

5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mattes (US 2010/0161102) as applied to claim 1 above, and further in view of Demuth (US 2016/0096224).
Regarding claim 5, Mattes teaches a method substantially as claimed. Mattes does not teach wherein: the specified material strength comprises a specified material strength profile that assigns different material strengths to different portions of the 3D object; and, calculating a ratio of the input powders comprises recalculating the ratio of input powders for each different portion of the 3D object during printing of the 3D object.  
However, in the same field of endeavor of additive manufacturing from powdered material, Demuth teaches wherein: the specified material strength comprises a specified material strength profile that assigns different material strengths to different portions of the 3D object (different portions of the object require different material strengths, [0022]); and, calculating input powders for each different portion of the 3D object during printing of the 3D object (different powder sources to achieve the different strengths for the different parts, [0022]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Mattes to have the specified material strength comprise a specified material strength profile that assigns different material strengths to different portions of the 3D object; and, calculating a ratio of the input powders comprises recalculating the ratio of input powders for each different portion of the 3D object during printing of the 3D object because [0022] of Demuth teaches that it is advantageous to produce parts with different strength in different portions out of powder and [0023] of Mattes teaches adjusting a powder blend for a particular tensile strength.
Allowable Subject Matter
Claim 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 6-7 recite “measuring a material property value of an input powder; and, correlating the material property value with a material strength value through a predefined look up table.” The available prior art does not teach or suggest a correlation between a particular material property of a powder and the material strength of a printed 3D object using that powder. Accordingly, claims 6-7 are not obvious over the available prior art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mattes (US 8,260,447) teaches subject matter similar to Mattes (US 2010/0161102) cited above. Demuth (US 10,737,324; US 2020/0368817) teaches subject matter similar to Demuth (US 2016/0096224) cited above. Chaplin (US 10,166,727) teaches subject matter similar to Chaplin (US 2017/0057163) cited above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J CHIDIAC whose telephone number is (571)272-6131.  The examiner can normally be reached on 8:30 AM - 6:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Xiao Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS J CHIDIAC/             Examiner, Art Unit 1744                            

/MARC C HOWELL/             Primary Examiner, Art Unit 1774